DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2022 has been considered by the examiner.

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 03/04/2022 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
	Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Reasons for Allowability below.

Allowable Subject Matter
Claims 1 - 7 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 Regarding claim 1, Rostkowski and Noda teach a chassis dynamometer capable of operating in a drive mode or a power absorbing mode to test 4 wheels of a vehicle with drive wheels in the front or rear and driven wheels in the front or rear, the dynamometer having rotatable rollers to drive or absorb power individually from vehicle wheels, force sensors associated with each wheel roller used to measure the amount of force that is being absorbed by or the power output from the dynamometer system, and a controller for controlling the dynamometer in power absorbing mode or power source mode; they do not teach applicant’s chassis dynamometer with an individual wheel roller operating in drive mode and another individual wheel roller operating in power absorbing mode and a force sensor measuring braking force of a wheel powered by the dynamometer in power source mode measuring data used to control the dynamometer in power absorbing mode. Furthermore, no other prior art can be found to motivate or teach applicant’s chassis dynamometer including a braking force measuring part that measures braking force of a driven wheel side brake exerted on the driven wheel side roller; and a control part that with use of the braking force measured by the braking force measuring part, sets a control target value of power absorbing force of the driving wheel side power absorbing part to control the driving wheel side power absorbing part, wherein the driving wheel side roller and driven wheel side roller are configured to operate at a same time, in combination with the remaining limitations of claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 6, Rostkowski and Noda teach a chassis dynamometer method capable of operating a dynamometer in a drive mode or a power absorbing mode to test 4 wheels of a vehicle with drive wheels in the front or rear and driven wheels in the front or rear, the dynamometer having rotatable rollers to drive or absorb power individually from vehicle wheels, force sensors associated with each wheel roller used to measure the amount of force that is being absorbed by or the power output from the dynamometer system, and a controller for controlling the dynamometer in power absorbing mode or power source mode; they do not teach applicant’s method of operating a chassis dynamometer so that an individual wheel roller operating in drive mode and another individual wheel roller operating in power absorbing mode and a force sensor measuring braking force of a wheel powered in power source mode measuring data used to control the dynamometer in power absorbing mode. Furthermore, no other prior art can be found to motivate or teach applicant’s chassis dynamometer including with use of the braking force measured by the braking force measuring part, setting a control target value of power absorbing force of the driving wheel side power absorbing part to control the driving wheel side power absorbing part, and operating the driving wheel side roller and driven wheel side roller at a same time, in combination with the remaining limitations of claim.


a braking force measuring part that measures braking force of a driven wheels side brake exerted on the driven wheel side roller, to set a control target value of power absorbing force of the driving wheel side power absorbing part to control the driving wheel side power absorbing part with use of the braking force measured by the braking force measuring part, wherein the driving wheels are front or rear wheels of the vehicle and wherein the driven wheels are the other of the front or rear wheels of the vehicle, and to operate the driving wheel side roller and driven wheel side roller at a same time, in combination with the remaining limitations of claim.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856